
	
		I
		111th CONGRESS
		1st Session
		H. R. 3662
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2009
			Mr. Johnson of
			 Georgia (for himself, Mr.
			 Conyers, Ms. Jackson-Lee of
			 Texas, Mr. Reyes, and
			 Mr. Wexler) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To provide for the appointment of additional Federal
		  circuit and district judges, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Judgeship Act of
			 2009.
		2.Circuit judges
			 for the circuit courts of appeals
			(a)In
			 generalThe President shall appoint, by and with the advice and
			 consent of the Senate—
				(1)1
			 additional circuit judge for the first circuit court of appeals;
				(2)2
			 additional circuit judges for the second circuit court of appeals;
				(3)1
			 additional circuit judge for the third circuit court of appeals;
				(4)1
			 additional circuit judge for the sixth circuit court of appeals; and
				(5)4
			 additional circuit judges for the ninth circuit court of appeals.
				(b)Temporary
			 judgeships
				(1)AppointmentThe
			 President shall appoint, by and with the advice and consent of the
			 Senate—
					(A)1 additional
			 circuit judge for the third circuit court of appeals;
					(B)1 additional
			 circuit judge for the eighth circuit court of appeals; and
					(C)1 additional
			 circuit judge for the ninth circuit court of appeals.
					(2)Vacancies not
			 filledThe first vacancy in
			 the office of circuit judge in each of the judicial circuits named in paragraph
			 (1), occurring 10 years or more after the confirmation date of the judge first
			 appointed to fill the circuit judgeship created in that circuit by paragraph
			 (1), shall not be filled.
				(c)TablesIn order that the table contained in
			 section 44 of title 28, United States Code, reflects, with respect to each
			 judicial circuit, the changes in the total number of permanent circuit
			 judgeships authorized by reason of subsection (a) of this section, such table
			 is amended to read as follows:
				
					
						
							
								CircuitsNumber of judges
								
							
							
								District of
						Columbia11
								
								First7
								
								Second15
								
								Third15
								
								Fourth15
								
								Fifth17
								
								Sixth17
								
								Seventh11
								
								Eighth11
								
								Ninth33
								
								Tenth12
								
								Eleventh12
								
								Federal12.
								
							
						
					.
			3.District judges
			 for the district courts
			(a)In
			 generalThe President shall appoint, by and with the advice and
			 consent of the Senate—
				(1)1
			 additional district judge for the district of Arizona;
				(2)4
			 additional district judges for the northern district of California;
				(3)4
			 additional district judges for the eastern district of California;
				(4)4
			 additional district judges for the central district of California;
				(5)1
			 additional district judge for the district of Colorado;
				(6)4
			 additional district judges for the middle district of Florida;
				(7)3
			 additional district judges for the southern district of Florida;
				(8)1
			 additional district judge for the southern district of Indiana;
				(9)1
			 additional district judge for the district of Minnesota;
				(10)1 additional
			 district judge for the district of New Jersey;
				(11)1 additional
			 district judge for the district of New Mexico;
				(12)1 additional
			 district judge for the southern district of New York;
				(13)1 additional
			 district judge for the eastern district of New York;
				(14)1 additional
			 district judge for the western district of New York;
				(15)1 additional
			 district judge for the district of Oregon;
				(16)1 additional
			 district judge for the district of South Carolina;
				(17)1 additional
			 district judge for the eastern district of Texas;
				(18)2 additional
			 district judges for the southern district of Texas;
				(19)4 additional
			 district judges for the western district of Texas; and
				(20)1 additional
			 district judge for the western district of Washington.
				(b)Temporary
			 judgeships
				(1)AppointmentThe
			 President shall appoint, by and with the advice and consent of the
			 Senate—
					(A)1 additional
			 district judge for the middle district of Alabama;
					(B)1 additional
			 district judge for the district of Arizona;
					(C)1 additional
			 district judge for the northern district of California;
					(D)1 additional
			 district judge for the eastern district of California;
					(E)1 additional
			 district judge for the central district of California;
					(F)1 additional
			 district judge for the middle district of Florida;
					(G)1 additional
			 district judge for the district of Idaho;
					(H)1 additional
			 district judge for the northern district of Iowa;
					(I)1 additional
			 district judge for the district of Minnesota;
					(J)1 additional
			 district judge for the district of Nebraska;
					(K)1 additional
			 district judge for the southern district of New York;
					(L)1 additional
			 district judge for the eastern district of New York; and
					(M)1 additional
			 district judge for the eastern district of Virginia.
					(2)Vacancies not
			 filledThe first vacancy in
			 the office of district judge in each of the judicial districts named in
			 paragraph (1), occurring 10 years or more after confirmation date of the judge
			 first appointed to fill the district judgeship created in that judicial
			 district by paragraph (1), shall not be filled.
				(c)Existing
			 judgeships
				(1)Conversion to
			 permanent judgeshipsThe
			 existing judgeships for the district of Kansas and the eastern district of
			 Missouri that are authorized by section 203(c) of the Judicial Improvements Act
			 of 1990 (Public Law 101–650; 28 U.S.C. 133 note), and the existing judgeships
			 for the eastern district of Texas, the district of Arizona, and the district of
			 New Mexico that are authorized by section 312(c) of the 21st Century Department
			 of Justice Appropriations Authorization Act (Public Law 107–273; 28 U.S.C. 133
			 note), shall, as of the effective date of this Act, be authorized under section
			 133 of title 28, United States Code, and the incumbents in those offices shall
			 hold the office under section 133 of title 28, United States Code, as amended
			 by this Act.
				(2)Extension of
			 temporary judgeshipSection
			 203(c) of the Judicial Improvements Act of 1990 (Public Law 101–650; 28 U.S.C.
			 133 note) is amended in the sixth sentence (relating to the northern district
			 of Ohio) by striking 18 years and inserting 23
			 years.
				(d)TablesIn order that the table contained in
			 section 133(a) of title 28, United States Code, reflects, with respect to each
			 judicial district, the changes in the total number of permanent district
			 judgeships authorized by reason of subsections (a) and (c) of this section,
			 such table is amended to read as follows:
				
					
						
							
								DistrictsJudges
								
							
							
								Alabama:
								
								Northern7
								
								Middle3
								
								Southern3
								
								Alaska3
								
								Arizona14
								
								Arkansas:
								
								Eastern5
								
								Western3
								
								California:
								
								Northern18
								
								Eastern10
								
								Central31
								
								Southern13
								
								Colorado8
								
								Connecticut8
								
								Delaware4
								
								District of
						Columbia15
								
								Florida:
								
								Northern4
								
								Middle19
								
								Southern20
								
								Georgia:
								
								Northern11
								
								Middle4
								
								Southern3
								
								Hawaii3
								
								Idaho2
								
								Illinois:
								
								Northern22
								
								Central4
								
								Southern4
								
								Indiana:
								
								Northern5
								
								Southern6
								
								Iowa:
								
								Northern2
								
								Southern3
								
								Kansas6
								
								Kentucky:
								
								Eastern5
								
								Western4
								
								Eastern and
						Western1
								
								Louisiana:
								
								Eastern12
								
								Middle3
								
								Western7
								
								Maine3
								
								Maryland10
								
								Massachusetts13
								
								Michigan:
								
								Eastern15
								
								Western4
								
								Minnesota8
								
								Mississippi:
								
								Northern3
								
								Southern6
								
								Missouri:
								
								Eastern7
								
								Western5
								
								Eastern and
						Western2
								
								Montana3
								
								Nebraska3
								
								Nevada7
								
								New
						Hampshire3
								
								New
						Jersey18
								
								New
						Mexico8
								
								New York:
								
								Northern5
								
								Southern29
								
								Eastern16
								
								Western5
								
								North Carolina:
								
								Eastern4
								
								Middle4
								
								Western4
								
								North
						Dakota2
								
								Ohio:
								
								Northern11
								
								Southern8
								
								Oklahoma:
								
								Northern3
								
								Eastern1
								
								Western6
								
								Northern, Eastern, and
						Western1
								
								Oregon7
								
								Pennsylvania:
								
								Eastern22
								
								Middle6
								
								Western10
								
								Puerto
						Rico7
								
								Rhode
						Island3
								
								South
						Carolina11
								
								South
						Dakota3
								
								Tennessee:
								
								Eastern5
								
								Middle4
								
								Western5
								
								Texas:
								
								Northern12
								
								Southern21
								
								Eastern9
								
								Western17
								
								Utah5
								
								Vermont2
								
								Virginia:
								
								Eastern11
								
								Western4
								
								Washington:
								
								Eastern4
								
								Western8
								
								West Virginia:
								
								Northern3
								
								Southern5
								
								Wisconsin:
								
								Eastern5
								
								Western2
								
								Wyoming3.
								
							
						
					.
			4.Authorization of
			 appropriationsThere are
			 authorized to be appropriated such sums as may be necessary to carry out this
			 Act and the amendments made by this Act, including such sums as may be
			 necessary to provide appropriate space and facilities for the judicial
			 positions created by this Act.
		5.Effective
			 dateThis Act shall take
			 effect on the date of the enactment of this Act.
		
